DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 10/25/2021.
•	Claim 1 has been amended and are hereby entered.
•	Claim 1 is currently pending and has been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed October 25, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the specification objections due to Applicant’s amendments.
The Examiner is withdrawing the claim objections due to Applicant’s amendments.
New claim objections have been entered due to applicant’s amendments.
The Examiner is withdrawing some of the 35 USC § 112 rejections due to Applicant’s amendments.  Particularly, the Examiner notes that not every 112b rejection due to lack of antecedent basis was address by Applicant’s amendments.
Regarding Applicant’s remarks on pages 7-8 regarding the 112b rejection, it is noted that the features upon which applicant relies (i.e., “data include a plurality of historical lending records of customers, a record includes a plurality of features and a default outcome associated with a loan, the plurality of features include financial and non-financial components, and default outcome identifies whether a customer defaulted on paying back loans”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The argument is therefore not persuasive.  
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 8, (and again on page 9, and again on pages 14-15 at section “A.3 Summary,” and again on page 16) that the claims integrate a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, claim 1 only recites the additional element of loading data into a file such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, claim 1 recites a method with no computer or processor recited that performs the method steps and performs loading data into a file.  The loading data into a file step is recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at Page 3, Paragraph 2, disclosing “The existing research has the following problems when constructing the feature system: on one hand, the existing research constructs the feature system only from the perspective that whether individual features have the default identification ability without considering the phenomenon that when the default identification ability of individual features is strong, the overall default identification ability of the feature system is not necessarily strong. On the other hand, even if a set of credit scoring features is selected, the sequential selection algorithm, the Lasso algorithm and the stepwise regression method do not consider the correlation between the features, which most likely selects features reflecting the same information into the feature system, resulting in redundancy of the reflected information of the feature system.”  And at Page 4, Paragraph 1, disclosing “The present invention finds the feature system with the greatest Informedness coefficient corresponding to the feature system, that is, with the strongest default identification ability, through 0-1 programming and ensures the overall default identification ability of the feature system, as well as removes features reflecting information redundancy and avoids the information redundancy of the feature system by constructing the constraint condition that at 
Regarding Applicant’s argument on page 8, that the claims provide substantially more than the abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include loading data into a file.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e., optimizing a feature subset in credit scoring to maximize the Informedness coefficient of the default identification ability of the credit score) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.  The specifics about the abstract idea do not overcome the rejection.
Regarding Applicant’s argument on page 8, that the claims are directed to patent eligible subject matter, the Examiner respectfully disagrees.  Applicant further argues, on page 9, that the Office Action alleged that the instant claims fall under the groupings of a mathematical concept.  As an initial matter, the Office Action dated August 10, 2021 does not contend that the pending claims recite a mathematical concept.  The Examiner respectfully points out, as stated in the 101 rejection of the Non-Final Office Action dated August 10, 2021, and as well as the current 101 rejection below, claim 1 recites a method of organizing human activity, particularly, fundamental economic principles or practices and legal interactions.
Furthermore, with respect to Applicant’s argument that the claims are not directed to an abstract idea, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, claim 1 recites allows for providing a method for optimizing a feature subset in credit scoring to maximize the Informedness coefficient of the default identification ability of the credit score, which is fundamental economic principle or practice of enhancing a credit score, and a legal interaction of agreements and legal obligations of assigning a credit score.  The Specification at Page 3, Paragraph 2 discloses “The existing research has the following problems when constructing the feature system: on one hand, the existing research constructs the feature system only from the perspective that whether individual features have the default identification ability without considering the phenomenon that when the default identification ability of individual features is strong, the overall default identification ability of the feature system is not necessarily strong. On the other hand, even if a set of credit scoring features is selected, the sequential selection algorithm, the Lasso algorithm and the stepwise regression method do not consider the correlation between the features, which most likely selects features reflecting the same information into the feature system, resulting in redundancy of the reflected information of 
Applicants reliance upon Ex Parte King, on page 9, is misplaced.  As an initial matter, it is noted that Ex Parte King is non-precedential.  Furthermore, the claims in Ex Parte King were found to be eligible because the Board found “claim 1 reflects the improvement disclosed in the written description by providing a device that generates and displays local pressure estimates that may be used to pinpoint the location of a lesion.  Id. at 10.  When considering the additional elements in combination with the mathematical relationships recited, we determine that the additional elements reflect an improvement to the technical fields of physiological monitoring technology, and more specifically, to the diagnosis of stenosis in a patient.”  Ex Parte King at pages 9-10.  Turning to the instant application, the claims are not addressing a problem technical in nature, but are an improvement to a business process i.e., optimizing a feature subset in credit Ex Parte King.
Regarding Applicant’s argument on page 9, that the claims the claim as a whole integrates the judicial exception, i.e., the abstract idea, into a practical application that ensures 'the claim is more than a drafting effort designed to monopolize the judicial exception, it is noted, “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.  
Regarding Applicant’s argument on page 10, that the method of Claim 1 is closely combined with the practical application of selecting the parameters for the loan granting process, the Examiner respectfully disagrees.  As discussed above with respect to the practical application, claim 1 only recites the additional element of loading data into a file such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).  
Applicant further argues on page 10 that Claim 1 recites a method that can result in a technical contribution in aiding lenders in granting consumer credit.  The argument is not persuasive.  Aiding lenders in granting consumer credit is not a technological solution to a technological problem, but rather describes a problem and improvement to a business or commercial process.  For example, Applicants further describe a problem and improvement to a business or commercial process on pages 9-10 of the Remarks dated 10/25/2021 – “Thus, if the feature subset can be selected appropriately, the loan lender’s potential risk can be largely 
Regarding Applicant’s arguments on page 10 at section (A.1) that calculations in Claim 1 serve to the technical requirements for the application of loan granting the argument is not persuasive.  As discussed in the 101 rejection below, the claimed inventions allows for providing a method for optimizing a feature subset in credit scoring to maximize the Informedness coefficient of the default identification ability of the credit score, which is fundamental economic principle or practice of enhancing a credit score, and a legal interaction of agreements and legal obligations of assigning a credit score.  The calculation steps are not part of the additional elements, but rather, are part of the recited abstract idea, particularly the fundamental economic principles or practices and legal interactions.  
Applicant further argues on page 10 at section (A.1) that a reasonable feature selection technique can improve credit scoring accuracy and reduce credit loss.  The argument is not persuasive.  Improving credit scoring accuracy and reducing credit loss is not a technological solution to a technological problem, but rather describes a problem and improvement to a business or commercial process.
Regarding Applicant’s arguments on pages 11-12, that the proposed invention overcomes and avoid the existing problems described in section (1) and (2) of page 11, the argument is not persuasive.  Improvement to overall prediction ability of the feature subset, as described in section (1), and the improvement of taking into account the correlation between features, as described in section (2), both do not describe a technological solution to a technological problem, but rather describe a problem and improvement to a business or commercial process.  
Applicant further argues, on page 12, that a feature subset that has achieved high Informedness coefficient is capable of predicting default and non-default with high accuracy, and that the claims ensure simplicity of feature subset and avoid information redundancy.  The argument is not persuasive.  Improving prediction of default and non-default, ensuring simplicity of feature subset and avoiding information redundancy are not technological solutions to technological problems, but rather describes problems and improvements to a business or commercial process.  Particularly, the claims describe an improvement to feature subset selection (see Specification at pages 3-4).  Furthermore, Applicants further describe a problem and improvement to a business or commercial process on pages 9-10 of the Remarks dated 10/25/2021 – “Thus, if the feature subset can be selected appropriately, the loan lender’s potential risk can be largely reduced.  As claimed and described in the specification, the main steps of 1-9 in Claim 1 of the present application are aimed at finding the optimal feature subset, which is adopted in determining whether loan customers should get credit or not.”
Applicant further argues, on page 12, that a 0-1 programming model is built and solved to get the optimal feature subset, and therefore the invention is not a pure mathematical concept, but designed for the practical problem of loan granting by predicting accuracy for identifying 
Furthermore, with respect to Applicant’s argument that the claims designed for the practical problem of loan granting by predicting accuracy for identifying which customers are more likely to default, it is noted that improving loan granting, by improvement to prediction of accuracy of identifying which customers are more likely to default, is not a technological solution to a technological problem, but rather describes a problem and improvement to a business or commercial process.  The Examiner fails to see, and the Applicant fails to describe, how the claims provide an improvement in the functioning of the computer itself or any other technology or technical field.
Regarding Applicant’s arguments on pages 13-14, regarding the several practical algorithms, including algorithm described at section (1) of page 13 of the traversal algorithm used to find a best cut-off point; and the algorithm described at section (2) of pages 13-14 of 0-1 programming used to obtain the best feature subset; and the algorithm described at section (3) of page 14 of rank analysis; the arguments are not persuasive.  The algorithms described by Applicant on pages 13-14 are not additional elements of the claim but rather are part of the abstract idea of fundamental economic principles or practices and legal interactions (certain methods of organizing human activity).  The claimed inventions allows for providing a method for optimizing a feature subset in credit scoring to maximize the Informedness coefficient of the 
Applicant further argues, on page 14, that the present invention is not an abstract idea but a practical technique used to solve existing world problems.  The argument is not persuasive.  As discussed above with respect to the practical application, claim 1 only recites the additional element of loading data into a file such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).  Furthermore, the claims do not recite a technological solution to a technological problem, but rather describes a problem and improvement to a business or commercial process.  For example, Applicants further describe a problem and improvement to a business or commercial process on pages 9-10 of the Remarks dated 10/25/2021 – “Thus, if the feature subset can be selected appropriately, the loan lender’s potential risk can be largely reduced.  As claimed and described in the specification, the main steps of 1-9 in Claim 1 of the present application are aimed at finding the optimal feature subset, which is adopted in determining whether loan customers should get credit or not.”
Regarding Applicant’s arguments on page 14 at Section (A.3) Summary, that all of the formulas clarified in claim 1 have their own practical meanings instead of pure abstract idea, the 
Applicant further argues, on pages 14-15, that the method in clarified claim 1 is not more accumulation of mathematical formulas, but is a feasible way of feature selection suitable in the credit scoring application process.  The argument is not convincing.  As an initial matter, the Office Action dated August 10, 2021 does not contend that the pending claims recite a mathematical concept.  The Examiner respectfully points out, as stated in the 101 rejection of the Non-Final Office Action dated August 10, 2021, and as well as the current 101 rejection below, claim 1 recites a method of organizing human activity, particularly, fundamental economic principles or practices and legal interactions.
Furthermore, with respect to Applicant’s argument on page 15, that the claims represent an improvement in technology, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, claim 1 recites allows for providing a method for optimizing a feature subset in credit scoring to maximize the Informedness coefficient of the default identification ability of the credit score, which is fundamental economic principle or practice of enhancing a credit score, and a legal interaction of agreements and legal obligations of assigning a credit score.  The claims describe an improvement to feature subset selection (see Specification at pages 3-4).  Furthermore, Applicants further describe a problem and improvement to a business or commercial process on pages 9-10 of the Remarks dated 10/25/2021 – “Thus, if the feature subset can be selected appropriately, the loan lender’s potential risk can be largely reduced.  As 
Regarding Applicant’s arguments on pages 15-16, that the additional elements amount to significantly more than a mere mathematical equation because the claims recite a physical bridge structure, the Examiner respectfully disagrees.  As an initial matter, the Office Action dated August 10, 2021 does not contend that the pending claims recite a mathematical concept.  The Examiner respectfully points out, as stated in the 101 rejection of the Non-Final Office Action dated August 10, 2021, and as well as the current 101 rejection below, claim 1 recites a method of organizing human activity, particularly, fundamental economic principles or practices and legal interactions.  Furthermore, the claims do not recite any bridge structures.  Rather, the claims allows for providing a method for optimizing a feature subset in credit scoring to maximize the Informedness coefficient of the default identification ability of the credit score, which is fundamental economic principle or practice of enhancing a credit score, and a legal interaction of agreements and legal obligations of assigning a credit score.
Furthermore, regarding Applicant’s arguments on pages 15-16, that the method of claim 1 is integrated into the practical application of evaluating default risk for loan granting which amount to more than an abstract idea, the Examiner respectfully disagrees.  The claims do not amount to significantly more than the abstract idea.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include loading data into a file.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another 
Regrading Applicant’s arguments on page 16, that the claims are applied to the process of evaluating default risk, which has a practical application, the Examiner respectfully disagrees.  The Applicant further argues the claims solves the problem of overall prediction ability.  The argument is not persuasive.  As discussed above with respect to the practical application, claim 1 only recites the additional element of loading data into a file such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).  Furthermore, the claims do not recite a technological solution to a technological problem, but rather describes a problem and improvement to a business or commercial process.  For example, Applicants further describe a problem and improvement to a business or commercial process on pages 3-4 of the Specification, as well as pages 9-10 of the Remarks dated 10/25/2021 – “Thus, if the feature subset can be selected appropriately, the loan lender’s potential risk can be largely reduced.  As claimed and described in the specification, the main steps of 1-9 in Claim 1 of the present application are aimed at finding the optimal feature subset, which is adopted in determining whether loan customers should get credit or not.”
Regarding Applicant’s remarks on page 16, regarding Berkheimer, and regarding Applicant’s argument on page 16 that the claims recite an inventive concept such that the claim is directed to patent eligible subject matter under 2B, the Examiner respectfully disagrees.  The Examiner respectfully points out that independent claim 1 recites a method with no computer or processor recited that performs the method steps.  In particular, claim 1 only recites the additional element of loading data into a file, which is recited at a high-level or generality such that it amounts to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)).  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e., optimizing a feature subset in credit scoring to maximize the Informedness coefficient of the default identification ability of the credit score) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself. The specifics about the abstract idea do not overcome the rejection.
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The amendment to claim 1 is improper because the status of the claim is missing.  The claim status of claim 1 should be “(currently amended).”  In the interest of compact prosecution, the claim will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "step 2: preprocessing data;" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Particularly, it is unclear whether the data is referring to the loaded data recited in “step: 1 loading data;” in line 3, or “data of M0 initial credit scoring features of N customers” in line 4, or the “data of default statuses of the N customers” in lines 4-5.
Claim 1 recites the limitations “the number of customers which are in actual default and are determined to be default;” “the number of customers which are in actual default but are determined to be non-default by mistake;” “the number of customers which are in actual non-default but are determined to be default by mistake;” and “the number of customers which are in actual non-default and are determined to be non-default” at step 3, at lines 17-21 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation “the default statuses of all the customers” at step 3 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitations “the greatest Informedness coefficient IN” and “the corresponding greatest Informedness coefficient” at step 3 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation “the default status” at step 4 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  Particularly, it is not clear whether “the default status” is referring to the previous recited “actual default status” or “determined default status.”
Claim 1 recites the limitation “the greatest Informedness coefficient IN of the credit score” at step 7 of the claim.  There is insufficient antecedent basis for this limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claim 1 is directed to a method.  Therefore, on its face, independent claim 1 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claim 1 recites, in part, a method of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites an optimal feature subset selection method in credit scoring based on Informedness coefficient, comprising following steps: step 1; loading data of MO initial credit scoring features of N customers and data of default statuses of the N customers, wherein default = 1 and non-default = 0; step 2: preprocessing data; standardizing data of mass-selection credit scoring features to eliminate influence of feature dimension; step 3: calculating a default identification ability ins of an individual mass-selection credit scoring feature; measuring default identification ability of a feature by Informedness coefficient ins of the feature; the greater the Informedness coefficient of the feature is, the more actual default customers are determined to be default, and meanwhile, the more the actual non-default customers are determined to be non-default, wherein the feature has the default identification ability; and a formula of the Informedness coefficient of feature i is as follows: ini =                     
                        
                            
                                a
                            
                            
                                a
                                +
                                b
                            
                        
                        +
                        
                            
                                d
                            
                            
                                c
                                +
                                d
                            
                        
                        -
                        1
                    
                 (1) in formula (1), a is the number of customers which are in actual default and are determined to be default; b is the number of customers which are in actual default but are determined to be non-default by mistake; c is the number of customers which are in actual non-default but are determined to be default by mistake; and d is the number of customers which are in actual non-default and are determined to be non-default; a, b, c and d in formula (1) are obtained through a comparison result of a determined default status Dj and a actual default status T; the determined default status is obtained according to a cut-off point xic; and when a value xij of the feature i of a customer j is greater than the cut-off point xfc of the feature i, the customer is determined to be non-default; otherwise, the customer is determined to be default, that is: {xij > xic, Dj = 0; xij <= xic, Dj = 1 (2) taking values of the features i of all customers respectively as cut-off points to determine the default statuses of all the customers; and setting the cut-off point of the greatest Informedness coefficient ins corresponding to the feature i to the cut-off point of the feature i, and the corresponding greatest Informedness coefficient is the Informedness coefficient of the feature i; step 4: removing the feature which has the Informedness coefficient ini<=0 and cannot identify the default status, and a number of the remaining features becomes M1; step 5: introducing a decision variable ci, and giving a weight wi to the individual mass-selection credit scoring feature; adopting the Informedness coefficient ins of the feature to weight the credit scoring feature, and ensuring that the greater the Informedness coefficient is, the larger the weight corresponding to the feature with the stronger default identification ability is, that is: wi = (ini x ci) /                     
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    M
                                    1
                                
                            
                            
                                (
                            
                        
                    
                ini x ci) (3) in formula (3), wi is the weight of a ith feature; ci indicates whether the ith feature is selected into a feature system, if yes, ci = 1, and if not, ci = 0; ci is also a decision variable of a 0-1 programming model of a optimal feature subset; and M is a number of features to be weighted; step 6: constructing a functional relation between a credit score S of the customer and the weight w of the feature adopting a linear weighting formula to construct a expression of the credit score S of the customer, that is: Sj =                     
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    M
                                    1
                                
                            
                            
                                w
                            
                        
                    
                I x xij (4) in formula (4), w is the weight of the ith feature, and xij is the value of a jth customer under the ith feature; step 7: constructing an objective function of the 0-1 programming model with the greatest Informedness coefficient IN of the credit score; replacing the value of the feature in step 3 with the credit score to obtain the Informedness coefficient corresponding to the credit score, and recording as IN; and using the greatest Informedness coefficient IN of the credit score as the objective function, as shown in formula (5): obj: max IN =                     
                        
                            
                                a
                            
                            
                                a
                                +
                                b
                            
                        
                        +
                        
                            
                                d
                            
                            
                                c
                                +
                                d
                            
                        
                        -
                        1
                    
                 (5) in formula (5), the Informedness coefficient IN corresponding to the credit score is obtained according to a comparative analysis of a and b, wherein according to a comparison of the determined default status D; and the actual default status T of all the customers, wherein. IN= f(Dj,Tj); and a comparison of the default statuses is obtained according to a relationship between the credit score Sj of the customer and the cut-off point Sc of the credit score, wherein IN= f[g(Sj,Sc),Tj], so the Informedness coefficient IN corresponding to the credit score is related to the credit score of the customer; the credit score Sj of the customer is the linear weighting of the value xij; of the feature of the customer and the weight wi of the feature, as shown in formula (4), wherein IN = f [h(xij, wi),Tj] ; the weight wi is also a function of the decision variable ci of the 0-1 programming model and the Informedness coefficient ini of the feature, as shown in formula (3), wherein IN = f{h[xij, q(ci,ini,)],T} ; and therefore the Informedness coefficient IN corresponding to the credit score is the function of the decision variable ci; if a selected feature is different, that is, ci is different, the weight wi of the feature obtained through step 5 is different, the credit score Sj obtained through step 6 is different, and the Informedness coefficient IN corresponding to the credit score is also different; and with the greatest Informedness coefficient IN of the credit score as the objective function and with the decision variable that whether the feature is selected into ci, 0-1 programming is constructed to select one feature subset with the strongest default identification ability as the feature system; step 8: constructing constraint conditions of the 0-1 programming model; determining the features reflecting information redundancy through rank correlation analysis; if a rank correlation coefficient of a pair of features is greater than or equal to 0.8, the pair of features reflects information redundancy; and for each pair of repeated features, an inequality constraint condition is established to ensure that at most only one of a set of features reflecting information redundancy is selected into a final feature system, as shown in formula (6): ck + cl <= 1 (6) wherein ck and cl are 0-1 variables indicating whether the pair of features k and l reflecting information redundancy is selected into the final feature system; and the number of pairs of features reflecting information redundancy is equal to a number of constraint equations (6); step 9: solving the 0-1 programming model and determining the optimal feature subset with formula (5) as the objective function and formula (6) as the constraint condition, constructing the 0-1 programming model, and solving the 0-1 programming model to obtain the feature subset with the greatest Informedness coefficient IN of the credit score and the corresponding default identification ability of the greatest Informedness coefficient.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for providing a method for optimizing a feature subset in credit scoring to maximize the Informedness coefficient of the default identification ability of the credit score, which is fundamental economic principle or practice of enhancing a credit score, and a legal interaction of agreements and legal obligations of assigning a credit score.  The mere nominal recitation of loading data into a file does not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claim 1 recites a method with no computer or processor recited that performs the method steps.  In particular, claim 1 only recites the additional element of loading data into a file, which is recited at a high-level or generality such that it amounts to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim 1 is ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
“Zero-One Integer Programming” by Adam Hayes, Investopedia, dated January 13, 2021 https://www.investopedia.com/terms/z/zero-one-integer-programming.asp (hereinafter “Hayes”) discloses “Zero-one integer programming (which can also be written as '0-1' integer programming) is a mathematical method of using a series of binary functions; in particular, yes ('1') and no ('0') answers to arrive at a solution when there are two mutually exclusive options.  In the world of finance, zero-one integer programming is 
“Credit scoring with F-score based on support vector machine” by Weisong Chen and Liang Shi, IEEE, dated Aug 28, 2014, https://ieeexplore.ieee.org/document/6885307 (hereinafter “Shi”) discloses a novel feature-weighted support vector machine credit scoring models are presented for credit risk assessment, in which F-score and improved F-score is adopted for feature importance calculating.
“Comparison of feature selection approaches based on the SVM classification” by F.C. Li, F. L. Chen, and G. E. Wang, IEEE, dated January 6, 2009  https://ieeexplore.ieee.org/document/4737899 (hereinafter “Li”) discloses strategies combining with the SVM (support vector machine) classifier for features selection that retains sufficient information for classification purpose, classifying the applicants as either good or bad clients that are robust and effective in finding optimal subsets and are a promising method to the fields of data mining.
US 8,515,862 (“Zhang”) discloses systems and methods are provided for model validation of a model for compliance and credit risk.
US 2018/0232665 A1 (“Chen”) discloses a user score model is trained according to the ith user score of the respective sampled user, the ith relative user score of the respective sampled user, and the default annotation information of the respective sampled user. An (i+1)th user score of the respective sampled user is subsequently calculated and a trained user score model, for each of the sampled users, is obtained when the (i+1)th user score for the respective sampled user satisfies a training termination condition.
US 2018/0260891 (“Merrill”) discloses systems and methods for building and validating a credit scoring function based on a creditor's target information from non-traditional sources using specific algorithms.
US 2012/0310819 (“Hong”) discloses generation of the unified determination including (a) assigning, using iterative processing, an assigned weighting respectively to the first determination and second determination; (b) determining if the assigned weighting satisfies at least one constraint; (c) comparing the assigned weighting to an optimized weighting, which was previously determined, to determine if the assigned weighting is improved over the optimized weighting; and (d) if the assigned weighting is improved, then assigning the assigned weighting to be the optimized weighting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694      

/ELDA G MILEF/Primary Examiner, Art Unit 3694